Case 2:19-cv-10956-DMG-RAO Document 75 Filed 09/15/20 Page 1 of 3 Page ID #:2126



   1   XAVIER BECERRA
       Attorney General of California
   2   BENJAMIN M. GLICKMAN
       Supervising Deputy Attorney General
   3   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   4   State Bar No. 227108
        455 Golden Gate Avenue, Suite 11000
   5    San Francisco, CA 94102-7004
        Telephone: (415) 510-3879
   6    Fax: (415) 703-1234
        E-mail: Jose.ZelidonZepeda@doj.ca.gov
   7   Attorneys for the State of California and Attorney
       General Xavier Becerra, in his official capacity
   8
   9                       IN THE UNITED STATES DISTRICT COURT
  10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11                                   WESTERN DIVISION
  12
  13   LYDIA OLSON, et al.,                           2:19-CV-10956-DMG-RAO
  14                                    Plaintiffs, JOINT REQUEST FOR RULING
                                                    (L.R. 83-9)
  15                 v.
                                                      Judge:    The Honorable
  16   STATE OF CALIFORNIA, et al.,                             Dolly M. Gee
                                                  Trial Date: Not set
  17                                  Defendants. Action Filed: 12/30/2019
  18
  19          As required by Local Rule 83-9.2, the parties jointly request a ruling on
  20   Defendants’ Motion to Dismiss, filed on March 26, 2020. (ECF No. 69.) In
  21   support of this request, the parties state as follows.
  22          1. On March 26, 2020, Defendants moved to dismiss the First Amended
  23   Complaint, without leave to amend. (ECF No. 69.)
  24          2. The Motion to Dismiss was fully briefed as of May 8, 2020, when
  25   Defendants filed their reply. (ECF No. 71.)
  26          3. On May 12, 2020, the Court issued an order taking under submission
  27   Defendants’ Motion to Dismiss on the briefs, and vacating the hearing. (ECF No.
  28   73.)

                                                  1
Case 2:19-cv-10956-DMG-RAO Document 75 Filed 09/15/20 Page 2 of 3 Page ID #:2127



   1          4. More than 120 days have elapsed since the Court took under submission
   2   the Motion to Dismiss, and no decision has issued.
   3          5. Accordingly, under Local Rule 83-9.2, the parties are obligated to file,
   4   within 130 days after a motion is submitted, a request that a “decision be made
   5   without further delay.”
   6          6. In light of the above, the parties respectfully request that the Court issue a
   7   decision on Defendants’ Motion to Dismiss.
   8
   9   Dated: 9/15/2020                            /s/ Theane Evangelis
                                                   Theane Evangelis, Esq.
  10
                                                   Gibson, Dunn & Crutcher, LLP
  11                                               Counsel for Plaintiffs
  12
  13   Dated: 9/15/2020                            /s/ Jose A. Zelidon-Zepeda
                                                   Jose A. Zelidon-Zepeda
  14                                               Deputy Attorney General
  15                                               California Department of Justice
                                                   Counsel for Defendants
  16
  17
  18   SA2020100015
       42342192.docx
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   2
Case 2:19-cv-10956-DMG-RAO Document 75 Filed 09/15/20 Page 3 of 3 Page ID #:2128




                                   CERTIFICATE OF SERVICE

 Case Name:        Lydia Olson, et al v. State of California, et al.
 Case No.          2:19-CV-10956-DMG-RAO

  I hereby certify that on September 15, 2020, I electronically filed the following documents with
  the Clerk of the Court by using the CM/ECF system:
  JOINT REQUEST FOR RULING (L.R. 83-9)
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on September
  15, 2020, at San Francisco, California.


                  Robert Hallsey                                       /s/ Robert Hallsey
                    Declarant                                               Signature

  SA2020100015
  42348709.docx
